Citation Nr: 0900144	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a gunshot wound to the left forearm, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for ulnar neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1942 
to July 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).  


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left forearm are 
manifested substantial subjective complaints of pain, 
weakness, and limitation of activities of daily living, and 
objective findings of full or almost full range of motion of 
the left wrist and left fingers, slightly decreased muscle 
strength, decreased sensation of the forearm and hand, and a 
scar that is depressed, adherent, and tender to palpation.

2.  Left upper extremity ulnar neuropathy is manifested by 
mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a gunshot wound to the left forearm have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for left upper extremity ulnar neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8616 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a post-remand adjudication of the 
veteran's claim, a May 2008 letter satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

Prior to initial adjudication of the veteran's claim for an 
increased evaluation for left forearm gunshot wound 
residuals, he was notified that there must be evidence of 
worsening of the disability, but was not provided notice that 
there must be evidence of the effect of such worsening on 
employment and daily life, notice of the specific 
requirements of the diagnostic code to qualify for a higher 
rating, or notice of the different types of competent 
evidence to show the above.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008); see also Sanders, 487 F.3d at 
889.  But the veteran was so notified in an April 2003 
letter, a May 2004 statement of the case (SOC), and a May 
2008 letter, which was followed by a September 2008 
supplemental SOC that readjudicated the claim.  Prickett, 20 
Vet. App. at 376.

The veteran's service treatment records, VA medical records, 
and VA examination reports, have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
486.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply to the appeal 
regarding left ulnar neuropathy, because that part of the 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126.  Staged ratings are, however, appropriate when 
the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

By a July 1945 rating decision, the RO granted service 
connection for left chest gunshot wound residuals and 2 
wounds on the medial side of the lower left arm, and assigned 
a 100 percent evaluation.  In a February 1946 rating 
decision, the RO assigned a 50 percent evaluation for 
residuals of the left chest gunshot wound.  By a July 1948 
rating decision, the RO assigned a 20 percent evaluation for 
left chest gunshot wound residuals and a 10 percent 
evaluation for gunshot wound scars of the left forearm, both 
effective September 21, 1948.  By a May 1996 rating decision, 
the RO granted service connection for retained shrapnel 
fragment of the left upper arm, under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective October 20, 1995.  The RO 
also assigned a 20 percent evaluation for left forearm 
gunshot wound residuals, through and through, under 38 C.F.R. 
§ 4.73, Diagnostic Code 5307, effective October 20, 1995.  In 
a December 2001 rating decision, the RO continued the 
evaluation for left forearm gunshot wound residuals and 
granted service connection for left wrist degenerative joint 
disease, as secondary to the left forearm gunshot wound, and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, effective March 6, 2001.  The RO also 
granted service connection for left shoulder limitation of 
motion, as secondary to left chest gunshot wound residuals, 
and assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, effective March 6, 2001.  

In March 2003, the veteran filed a claim for an increased 
evaluation for the left forearm gunshot wound residuals.  By 
a July 2003 rating decision, the RO continued the 20 percent 
evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5307.  In 
February 2004, the veteran filed a notice of disagreement.  
The RO issued an SOC in May 2004.  In June 2004, the veteran 
filed a substantive appeal.  In a September 2008 rating 
decision, the RO granted a separate evaluation for ulnar 
neuropathy of the left upper extremity, as secondary to the 
left forearm gunshot wound residuals, and assigned a separate 
evaluation of 10 percent under 38 C.F.R. § 4.124a, Diagnostic 
Code 8616, effective September 3, 2008.  In a September 2008 
supplemental SOC, the RO continued the 20 percent evaluation 
for left forearm gunshot wound residuals and the 10 percent 
evaluation for left ulnar neuropathy.

The medical evidence of record demonstrates that the veteran 
is right-handed and thus his left upper extremity is his 
minor extremity.  See 38 C.F.R. § 4.69 (2008).

In a March 2003 VA medical record, the veteran reported left 
forearm pain, but denied swelling or tenderness.  The 
assessment was chronic pain of the left arm.  In an April 
2003 VA record, he reported left arm pain.  He stated that 
the whole arm, from shoulder to fingers, hurts all the time.  

In an April 2003 statement, the veteran asserted that his 
wife has to help him cut his fingernails, button his shirt, 
cut his meat, open jars, and tie his shoelaces.  He reported 
that his arm pain wakes him up at night and that the 
medication was not helpful.  He was currently taking sleep 
medication.  He stated that he could not play cards without a 
card holder due to pain in the arm and hand.  He stated that 
when the pain was bad, he had to keep his arm down to his 
side.  

A May 2003 VA examination was conducted.  The veteran 
reported left forearm pain that was constant and averaged 5 
out of 10.  The pain ranged from 4 out of 10 to 8 to 9 out of 
10.  He stated the pain was burning with sharp shooting pain 
and achy pain.  The veteran also reported intermittent 
paresthesias of the left forearm and motor weakness and weak 
grip.  The veteran reported the scar was sensitive to the 
touch.  The arm pain was decreased by medication.  He stated 
he was independent in activities of daily living, but 
required help with tight buttons.  The veteran stated he was 
retired.  Upon examination, there was a 9 centimeter by 1 
centimeter scar on the proximal ulnar aspect of the forearm 
that was sensitive to touch and adhered to tissue underneath.  
There was left thenar atrophy.  There was full range of left 
wrist palmar flexion, dorsiflexion, and radial deviation, but 
ulnar deviation was 30 degrees out of a full 45 degrees.  
There was also full left elbow flexion and extension and full 
left forearm pronation and supination.  Left hand and finger 
range of motion testing was unreliable.  The examiner found 
left upper extremity weakness throughout the examination.  
Grip strength was 4-/5, with 4-/5 finger flexion, adduction, 
and abduction, and 3+/5 opponens.  Deep tendon reflexes were 
1 to 2+.  There was normal proprioception and vibration sense 
and a negative Tinel's sign, but decreased sensation to light 
touch in the left medial and lateral forearm and the 3rd and 
5th finger.  An x-ray of the left forearm noted normal bony 
structures and soft tissue and shrapnel in the left arm, 
posterior and medial to the distal humerus.  The assessments 
were left forearm scar, status-post gunshot wound, and 
shrapnel left arm posterior and medial to the distal humerus. 

In June and July 2004 VA medical records, the veteran 
reported left arm pain.  He stated that when he used the left 
arm, such as when gardening, the pain lasted for several 
hours afterwards.  

A September 2004 VA examination was conducted.  The veteran 
reported that his left forearm was tender, constantly 
painful, was aggravated by all activities, and prevented him 
from using his hand most of the time.  Lifting or grasping 
with his left hand caused pain.  Upon examination, there was 
a well-healed 5 to 6 inch scar on the ulnar side of the 
forearm.  There was a muscle defect underneath the scar and 
the scar was somewhat fixed.  There was tenderness to 
palpation, but no redness, warmth, or swelling.  The examiner 
expressed doubt about the reliability of the hand strength 
examination, but found 3/4 strength of the left hand.  Left 
hand fingers adduction was essentially absent with moderately 
decreased extension and mildly decreased flexion.  The 
examiner found full left elbow extension, left elbow flexion 
to 140 out of a full 145 degrees, left wrist dorsiflexion to 
60 out of a full 70 degrees, palmar flexion to 70 out of a 
full 80 degrees, ulnar deviation to 20 out of a full 45 
degrees, and full radial deviation.  Deep tendon reflexes 
were 1+.  There was decreased sensation to light touch over 
the forearm scar and ulnar side of the hand.  In a February 
2005 VA medical record, the veteran reported left arm 
weakness.

A February 2006 VA examination was conducted.  The veteran 
reported he was not employed.  Examination showed a scar on 
the ulnar aspect of the left forearm from the elbow to the 
mid forearm that was 9 centimeters by 1 centimeter.  The scar 
was depressed and adhered to the underlying tissue.  There 
was abnormal skin of 4.5 centimeters by 1 centimeter and 
underlying tissue loss.  The scar color was normal and there 
was no tenderness on palpation, inflammation, elevation, 
edema, skin ulceration or breakdown, keloid formation, 
induration, or inflexibility.  The examiner found no 
functional limitation to the scar, and normal range of motion 
of the left elbow and wrist with no weakness or neurological 
loss.  

In a March 2006 lay statement, the veteran reported left arm 
weakness.

A September 2008 VA examination was conducted.  The veteran 
reported intermittent mild pain diffusely over his left arm 
from the shoulder to the hand.  The pain was more localized 
and severe over the ulnar forearm and ulnar side of the hand.  
He reported no stiffness of the shoulder, elbow, or wrist, 
but noted burning and numbness along the ulnar side of his 
forearm and intermittently into the 4th and 3rd fingers.  The 
veteran reported decreased strength and weakness in his left 
upper extremity, noting problems with lifting and occasional 
difficulty with dropping cards from his left hand.  He 
reported that he was able to do some ordinary household 
chores, but not yard work.  He stated that he could not lift 
more than 10 pounds with his left arm.  He reported that he 
had retired in 1985.  Upon sensory examination, there was 
mild decreased sensation of the left ulnar nerve distribution 
from the proximal end of the wound on the ulnar forearm to 
the tips of the 3rd and 4th fingers, but not the 5th finger.  
There was diffusely decreased motor strength of 4+/5 in all 
left upper extremity muscle groups, but no fine motor 
impairment or paralysis.  The examiner found that the 
residuals of the gunshot wound did not include muscle 
injuries because the wound and the scar were along the medial 
ulnar forearm between the flexor and extensor muscle groups.  
The examiner determined there was no upper extremity muscle 
tissue loss, atrophy, or tendon damage, but there was 
diffusely decreased muscle strength to 4+/5.  Examination of 
the scar showed it was located on the medial/ulnar side of 
the forearm that was 9 centimeters by 1 centimeter, 
longitudinal, depressed, and tender to palpation.  There was 
normal skin color and no adherence, ulceration, breakdown of 
skin, functional limitation, soft tissue loss, inflammation, 
keloid, or edema.  

Upon examination of the left elbow and forearm, there was 
full elbow extension, elbow flexion to 140 out of a full 145 
degrees, full forearm supination, and full forearm pronation, 
all with 4+/5 strength.  The examiner found there was no left 
elbow or forearm tenderness, effusion, edema, redness, heat, 
inflammation, abnormal movement, instability, or guarding of 
movement.  There was no additional functional limitation of 
motion upon repetition or during flare-ups, painful motion, 
weakness, excess fatigability, lack of endurance, or 
incoordination.  Upon examination of the left hand and 
fingers, there was full range of motion of the thumb and 
fingers and no gaps between fingers or between fingers and 
the palm, with 4+/5 strength of pushing, pulling, twisting, 
gripping, and pinching.  There was no additional functional 
limitation of the hand and fingers, including any additional 
limitation of motion upon repetition or flare-ups, and no 
painful motion, weakness, excess fatigability, lack of 
endurance, or incoordination.  The examiner found no 
effusion, edema, redness, heat, inflammation, abnormal 
movement, instability, guarding, atrophy, ankylosis of 
joints, or anatomical defects.  There was normal dexterity 
and normal sensation of the fingers and thumb.  Upon 
examination of the left wrist, there was palmar flexion to 70 
out of a full 80 degrees and full dorsiflexion, radial 
deviation, and ulnar deviation.  There was 4+/5 strength of 
the wrist.  There was no effusion, edema, redness, heat, 
inflammation, abnormal movement, instability, guarding, 
limitation of motion upon repetition or flare-ups, and no 
painful motion, weakness, excess fatigability, lack of 
endurance, or incoordination.  Reflexes were 1/4 at the 
triceps, biceps, and brachioradialis.  There were negative 
Tinel's tests at the wrists and elbow.  The diagnosis was 
gunshot wound of the left forearm, with residual scar and 
ulnar neuropathy.  

Left forearm gunshot wound residuals

The veteran's residuals of a left forearm gunshot wound are 
currently evaluated as 20 percent disabling, which 
contemplates a moderately severe muscle injury of Muscle 
Group VII.  38 C.F.R. § 4.73, Diagnostic Code 5307.  Muscle 
Group VII involves the muscles arising from the internal 
condyle of the humerus, to include the flexors of the carpus 
and long flexors of fingers and thumb and the pronator, and 
its functions include the flexion of wrist and fingers.  For 
the nondominant arm, a maximum 30 percent evaluation is 
assigned for a severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5307.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2008).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  38 C.F.R. § 4.56(a).  

A moderately severe muscle disability is evidenced by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be hospitalization 
for a prolonged period for treatment of wound and a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii).  A 
severe muscle injury is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring, where there was 
hospitalization for a prolonged period for treatment of the 
wound.  There should be a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii).  

Moderately severe disability of muscles requires entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side, and tests of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3)(iii).  Severe disability of the muscles requires 
ragged, depressed and adherent scars, loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area, 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4)(iii).  If 
present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute multiple scattered 
foreign bodies; (b) adhesion of the scar; (c) diminished 
muscle excitability on electrodiagnostic tests; (d) visible 
or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile; or (g) induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4)(iii).  

Here, service treatment records indicate that the veteran was 
hospitalized primarily for his left chest gunshot wounds and 
that the wounds on his lower left arm were moderately 
superficial.  Throughout the applicable time period, the 
veteran reported left arm pain and weakness, left hand 
weakness, and impairment of the activities of daily living.  
At the May 2003 VA examination, there was full left wrist 
palmar flexion and dorsiflexion.  See 38 C.F.R. § 4.71a, 
Plate I (2008).  There was also a painful scar that adhered 
to the underlying tissue, 4/5 strength of the fingers, left 
thenar atrophy, reduced grip strength, and decreased 
sensation to touch over the forearm and 3rd and 5th fingers.  
A forearm x-ray showed normal bony structures and soft 
tissue.  At the September 2004 VA examination, there was left 
wrist dorsiflexion to 60 out of a full 70 degrees and palmar 
flexion to 70 out of a full 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I.  There was a muscle defect under the scar 
and the scar was fixed and tender.  There was reduced range 
of motion of the left hand fingers, 3/4 strength of the left 
hand, and decreased sensation to light touch over the scar 
and ulnar side of the hand.  At the February 2006 VA 
examination, the scar was depressed, adhered to underlying 
tissue, and caused tissue loss, but was not tender to 
palpation and did not cause any functional limitation.  There 
was no left wrist weakness or neurological issues.  At the 
September 2008 VA examination, there was full left wrist 
dorsiflexion, palmar flexion to 70 out of a full 80 degrees, 
and full range of motion of the fingers.  See 38 C.F.R. 
§ 4.71a, Plate I.  There was no muscle tissue loss or 
atrophy, but there was diffusely decreased muscle strength of 
4/5 of all left upper extremity muscles including the 
fingers.  The left wrist and fingers had no additional 
weakness, excess fatigability, lack of endurance, 
incoordination, instability, or abnormal movement.  There was 
also a depressed, tender, and non-adherent scar, without any 
functional limitation.  In summary, the evidence includes 
subjective complaints of painful arm and weakness of the hand 
and fingers and limitation of activities of daily living.  
The evidence also demonstrates almost full range of motion of 
the left wrist and fingers and no muscle atrophy or tissue 
loss, reduced but 4/5 muscle strength of the upper extremity, 
a depressed, adherent, and painful scar, some loss of 
sensation over the ulnar distribution, but no scattered 
foreign bodies, no functional limitation due to the scar, and 
no impairment of endurance or coordination.  Thus the 
evidence of record reflects moderately severe and not severe 
disability - it demonstrates substantial subjective 
complaints with minimal objective findings of muscle 
impairment, but a painful, depressed, and adherent scar and 
reduced sensation in the ulnar distribution.  38 C.F.R. 
§ 4.56(d)(4).  Accordingly, an increased evaluation is not 
warranted.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Muscle Group IX 
involves the intrinsic muscles of the hand, including the 
thenar eminence, the short flexor, opponens, abductor, and 
adductor of the thumb, hypothenar eminence, the short flexor, 
opponens, and abductor of the little finger, 4 lumbricales, 
and 4 dorsal and 3 palmar interossei.  Muscle Group IX 
functions to supplement the strong grasping movements of the 
forearm muscles with delicate manipulative movements.  
38 C.F.R. § 4.73, Diagnostic Code 5309 (2008).  Because the 
hand is so compact a structure, isolated muscle injuries are 
rare, and these injuries are rated based on limitation of 
motion.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.  At 
the May 2003 VA examination, finger range of motion findings 
were noted to be unreliable.  There was left thenar atrophy 
and 4-/5 finger flexion, adduction, and abduction, with 3+/5 
opponens strength.  At the September 2004 VA examination, 
left hand finger adduction was essentially absent, and there 
was moderately decreased extension and mildly decreased 
flexion.  There was 3/4 strength of the hand.  At the 
September 2008 VA examination, there was full range of motion 
of the thumb and fingers and no gaps between fingers or 
between fingers and the palm.  There was 4+/5 strength of 
twisting, gripping, and pinching.  These findings do not 
demonstrate ankylosis of individual or multiple digits and an 
evaluation in excess of 20 percent is not warranted for 
limitation of motion of any individual digits.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-30 (2008).  Accordingly, an 
increased evaluation is not warranted under Diagnostic Code 
5309.  

Muscle Group V involves the flexor muscles of the elbow, 
including the biceps, brachialis, and brachioradialis, and 
its functions include supination and flexion of the elbow.  
38 C.F.R. § 4.73, Diagnostic Code 5305 (2008).  Muscle Group 
VI involves the extensor muscles of the elbow, including the 
triceps and anconeus, and its functions include extension of 
the elbow.  38 C.F.R. § 4.73, Diagnostic Code 5306 (2008).  
For both Muscle Groups, a maximum 30 percent evaluation is 
assigned for a severe injury of the nondominant arm.  
38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306.  At the May 
2003 VA examination, there was full left elbow flexion, 
extension, and supination, with some weakness throughout.  At 
the September 2004 VA examination, there was left elbow 
flexion to 140 degrees out of a full 145 degrees and full 
extension and supination.  See 38 C.F.R. § 4.71a, Plate I.  
At the February 2006 VA examination, there was full range of 
elbow motion without weakness or neurological loss.  At the 
September 2008 VA examination, there was full left elbow 
extension, left elbow flexion to 140 out of a full 145 
degrees, and supination to 80 out of a full 85 degrees.  See 
38 C.F.R. § 4.71a, Plate I.  There was 4/5 strength of left 
upper extremity muscles and no muscle tissue loss or atrophy.  
There were 1/4 reflexes of the biceps, triceps, and 
brachioradialis.  There was no left elbow instability, 
abnormal movement, or additional functional limitation.  
There was no neurological impairment related to the elbow.  
In summary, the evidence shows full or almost full range of 
elbow motion with reduced but 4/5 muscle strength, and no 
additional functional limitation.  These findings do not 
indicate severe injury to Muscle Groups V or VI.  
Accordingly, an increased evaluation is not warranted under 
Diagnostic Codes 5305 or 5306.

In addition, the evidence of record does not indicate any 
injury to Muscle Groups I, II, III, or IV, which include the 
extrinsic and intrinsic muscles of the shoulder girdle.  38 
C.F.R. § 4.73, Diagnostic Codes 5301-04 (2008).  Moreover, an 
evaluation in excess of 20 percent is not warranted for 
injuries of Muscle Group VIII.  38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2008).  The remaining diagnostic codes for muscle 
injuries are not relevant as they address injuries to the 
foot and leg, pelvic girdle and thigh, torso and neck, and 
other miscellaneous injuries.  38 C.F.R. § 4.73, Diagnostic 
Codes 5310-29 (2008).  Accordingly, an increased evaluation 
is not warranted under the diagnostic codes for muscle 
injuries.  

An increased evaluation under scar diagnostic codes has also 
been considered.  Schafrath, 1 Vet. App. 589.  But the scar 
is not of the head, face, or neck, and does not cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 
(2007).  Additionally, the remaining codes do not provide for 
an evaluation in excess of 20 percent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802-04 (2007).  Although during the 
pendency of this appeal, VA revised the criteria for rating 
skin disorders, those criteria are effective October 23, 
2008.  73 Fed. Reg. 54708 (September 23, 2008).  Because the 
amended criteria are effective October 23, 2008, and there is 
no medical evidence of record on or after that date, those 
criteria are not considered herein.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  Accordingly, an increased evaluation 
is not warranted under the scar diagnostic codes.  

An increased evaluation under musculoskeletal disorder 
diagnostic codes has also been considered.  Schafrath, 1 Vet. 
App. 589.  An increased evaluation is not warranted under the 
elbow and forearm diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-13 (2008).  The May 2003, February 
2006, and September 2008 VA examinations found full or almost 
full left elbow extension and flexion and left forearm 
supination and pronation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205-08, 5213.  The evidence of record, to include a 
May 2003 VA x-ray report, did not show impairment of the 
radius or ulna.  38 C.F.R. § 4.71a, Diagnostic Codes 5209-12.  
Additionally, an increased evaluation is not warranted under 
the wrist diagnostic codes because a separate evaluation has 
been established as secondary to the veteran's left forearm 
gunshot wound residuals, for wrist degenerative joint disease 
with limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5214-15 (2008); see also Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that the critical element in 
the assignment of separate ratings under diagnostic codes is 
that none of the symptomatology is duplicative or 
overlapping).  Furthermore, as noted above, the evidence of 
record does not support an increased evaluation under the 
finger diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-30 (2008).  Moreover, the evidence of record does 
not suggest that the left forearm arm gunshot wound residuals 
have any affect on the left shoulder.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-03 (2008).  Accordingly, an increased 
evaluation is not warranted under the musculoskeletal 
disorder diagnostic codes.

Consideration must also be given regarding whether a separate 
evaluation for the left forearm scar or for peripheral nerve 
impairment is for assignment.  A separate evaluation for 
peripheral nerve impairment is assigned effective September 
3, 2008.  Prior to that time, a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2008).  At the May 2003 VA 
examination, there was normal proprioception and vibration 
sense, but decreased sensation to touch in the forearm and 
the 3rd and 5th fingers.  There was a negative Tinel's sign.  
In September 2004, there was decreased sensation to light 
touch over the forearm scar and ulnar side of the hand.  In 
February 2006, there was no neurological loss at the wrist or 
elbow.  But these neurological findings form the basis of the 
20 percent evaluation under the muscle injury diagnostic 
codes.  A separate evaluation would thus constitute 
impermissible pyramiding.  Esteban, 6 Vet. App. at 261-62.  
Accordingly, a separate evaluation for peripheral nerve 
impairment is not warranted.

A separate evaluation has also been considered for the left 
forearm scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2007).  Likewise, the scar is already considered under the 
20 percent evaluation under the muscle injury diagnostic 
codes.  Esteban, 6 Vet. App. at 261-62.  Accordingly, a 
separate evaluation for the left forearm scar is not 
warranted.

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 20 percent at any time during 
the period pertinent to this appeal.  See 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); see also Hart, 21 Vet. App. at 509-
10.  



Left upper extremity ulnar neuropathy

The veteran's left upper extremity ulnar neuropathy is 
currently assigned a 10 percent evaluation, which 
contemplates mild incomplete paralysis of the ulnar nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8616.  

For the minor upper extremity ulnar nerve, 20 and 30 percent 
evaluations are assigned for moderate and severe incomplete 
paralysis, and a 50 percent evaluation is assigned for 
complete paralysis, manifested by "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace, and thenar and hypothenar 
eminences; loss of extension of right and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, 
Code 8616.  Incomplete paralysis indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.

The evidence of record demonstrates that the veteran's left 
upper extremity ulnar neuropathy is manifested by mild 
incomplete paralysis.  Subjectively, the veteran reported 
diffuse pain and weakness of the left upper extremity, more 
severe at the forearm and ulnar side of the hand.  
Objectively, the September 2008 VA examiner diagnosed left 
ulnar neuropathy.  At that examination, there was mild 
decreased sensation of the left ulnar nerve distribution from 
the proximal end of the wound on the ulnar forearm to the 
tips of the third and fourth fingers, but not the fifth 
finger.  There was also decreased 4/5 strength of the left 
upper extremity, but no fine motor impairment or paralysis.  
There was full range of motion of the fingers with 4/5 
strength and almost full range of wrist motion.  There was 
negative Tinel's at the wrist.  The findings thus demonstrate 
mild decreased sensation with some loss of strength of the 
ulnar distribution but full range of finger and wrist motion, 
which is fully contemplated by mild incomplete paralysis, 
rather than moderate incomplete paralysis.  38 C.F.R. § 
4.124a, Code 8616.  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. 
at 595.  But the evidence of record does not demonstrate that 
the ulnar neuropathy affects any other peripheral nerves.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-30, 8610-15, 
8617-30, 8710-30 (2008).  Accordingly, an initial evaluation 
in excess of 10 percent is not warranted.

After a review of the evidence, the evidence of record does 
not warrant a rating in excess of 10 percent for left upper 
extremity ulnar neuropathy at any time during the period 
pertinent to this appeal.  See 38 U.S.C.A. § 5110; see also 
Fenderson, 12 Vet. App. at 126.  

Other considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the veteran's left forearm gunshot wound 
residuals and left ulnar neuropathy.  Moreover, the evidence 
does not demonstrate other related factors.  The veteran has 
not required hospitalization due to these service-connected 
disorders and marked interference of employment has not been 
alleged or shown.  In the absence of any additional factors, 
the RO's failure to refer this issue for consideration of an 
extraschedular rating was correct.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

An increased evaluation for left forearm gunshot wound 
residuals is denied.

An initial evaluation in excess of 10 percent for left upper 
extremity ulnar neuropathy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


